SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1082
CA 14-00428
PRESENT: SMITH, J.P., PERADOTTO, CARNI, VALENTINO, AND WHALEN, JJ.


SHARELLE REYNOLDS, PLAINTIFF-APPELLANT,

                     V                                           ORDER

RICHARD KELLY, BETTE KELLY AND MARK KELLY,
DEFENDANTS-RESPONDENTS.


ATHARI & ASSOCIATES, LLC, NEW HARTFORD (MO ATHARI OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

BOEGGEMAN, GEORGE & CORDE, P.C., ALBANY (PAUL A. HURLEY OF COUNSEL),
FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Oneida County (David
A. Murad, J.), entered December 9, 2013. The order denied plaintiff’s
motion for, inter alia, a protective order striking a certain report.

     It is hereby ORDERED that said appeal is unanimously dismissed
with costs (see Pagan v Rafter, 107 AD3d 1505, 1507).




Entered:   November 14, 2014                    Frances E. Cafarell
                                                Clerk of the Court